— Motion to dismiss appeal as untimely taken denied. Memorandum: An appeal lies from a judgment entered upon an order granting a motion for summary judgment even though the time in which to appeal from the underlying order has expired (Endicott Johnson Corp. v Foldesy, 248 NY 655; Flynn v City of Long Beach, 108 AD2d 840; contra, Acres v Hitchcock, 77 AD2d 744, mot to dismiss appeal granted 51 NY2d 877; see further, Donnelly v Bauder, 217 App Div 59). Present — Dillon, P. J., Doerr, Pine, Lawton and Schnepp, JJ.